
	

114 HR 4151 IH: To amend chapter 2003 of title 54, United States Code, to fund the Land and Water Conservation Fund and provide for the use of such funds, and for other purposes.
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4151
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. Simpson introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend chapter 2003 of title 54, United States Code, to fund the Land and Water Conservation Fund
			 and provide for the use of such funds, and for other purposes.
	
	
		1.Land and water conservation fund
 (a)ReauthorizationSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2015, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2015. (b)Allocation of fundsSection 200304 of title 54, United States Code, is amended—
 (1)by striking There and inserting (a) In General.—There; and (2)by striking the second sentence and inserting the following:
					
 (b)AllocationOf the appropriations from the Fund— (1)not less than 40 percent shall be used collectively for Federal purposes under section 200306;
 (2)not less than 40 percent shall be used collectively— (A)to provide financial assistance to States under section 200305;
 (B)for the Forest Legacy Program established under section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c);
 (C)for cooperative endangered species grants authorized under section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535); and
 (D)for the American Battlefield Protection Program established under chapter 3081; and (3)not less than 1.5 percent or $10,000,000, whichever is greater, shall be used for projects that secure recreational public access to Federal public land for hunting, fishing, or other recreational purposes..
 (c)Conservation easementsSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Conservation easementsThe Secretary and the Secretary of Agriculture shall consider the acquisition of conservation easements and other similar interests in land where appropriate and feasible..
 (d)Acquisition considerationsSection 200306 of title 54, United States Code (as amended by subsection (c)), is amended by adding at the end of the following:
				
 (d)Acquisition considerationsThe Secretary and the Secretary of Agriculture shall take into account the following in determining the land or interests in land to acquire:
 (1)Management efficiencies. (2)Management cost savings.
 (3)Geographic distribution. (4)Significance of the acquisition.
 (5)Urgency of the acquisition. (6)Threats to the integrity of the land to be acquired.
 (7)The recreational value of the land.. 2.National Park Service Maintenance and Revitalization Conservation Fund (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:
				
					104908.National Park Service Maintenance and Revitalization Conservation Fund
 (a)In generalThere is established in the Treasury a fund, to be known as the National Park Service Critical Maintenance and Revitalization Conservation Fund (referred to in this section as the Fund). (b)Deposits to fundNotwithstanding any provision of law providing that the proceeds shall be credited to miscellaneous receipts of the Treasury, for each fiscal year, there shall be deposited in the Fund, from revenues due and payable to the United States under section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) $150,000,000.
						(c)Use and availability
 (1)In generalAmounts deposited in the Fund shall— (A)be used only for the purposes described in subsection (d); and
 (B)be available for expenditure only after the amounts are appropriated for those purposes. (2)AvailabilityAny amounts in the Fund not appropriated shall remain available in the Fund until appropriated.
 (3)No limitationAppropriations from the Fund pursuant to this section may be made without fiscal year limitation. (d)National park system critical deferred maintenanceThe Secretary shall use amounts appropriated from the Fund for high priority deferred maintenance needs of the Service that support critical infrastructure and visitor services.
 (e)Land acquisition prohibitionAmounts in the Fund shall not be used for land acquisition.. (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by inserting after the item relating to section 104907 the following:
				
					
						104908. National Park Service Maintenance and Revitalization Conservation Fund..
			
